IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Donald Shirey,                            :
                           Petitioner     :
                                          :
          v.                              :   No. 1038 C.D. 2021
                                          :   Submitted: February 11, 2022
The Bon Ton Stores, Inc.                  :
(Workers’ Compensation                    :
Appeal Board),                            :
                           Respondent     :

BEFORE:        HONORABLE RENÉE COHN JUBELIRER, President Judge
               HONORABLE ELLEN CEISLER, Judge
               HONORABLE STACY WALLACE, Judge


OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE WALLACE                                     FILED: April 12, 2022


               Donald Shirey (Claimant) petitions for review of the August 31, 2021
Order of the Workers’ Compensation Appeal Board (Board), which affirmed the
January 12, 2021 Decision of the Workers’ Compensation Judge (WCJ) denying
Claimant’s Claim Petition for workers’ compensation benefits (Claim Petition).
Claimant argues that the Board erred by affirming the WCJ, who denied the Claim
Petition and refused to place Claimant’s benefits in a suspended status, even though
Claimant experienced no wage loss within three years of the date of his work injury
with The Bon Ton Stores, Inc. (Employer). Claimant further contends that the Board
erred by affirming the WCJ where the WCJ erroneously rejected Claimant’s
unrebutted medical evidence which would have allowed for expansion of the
description of Claimant’s work injury. Upon review, we affirm the Order of the
Board.
                   I.         Background and Procedural History
             On December 29, 2016, Claimant’s left heel got caught while carrying
boxes on an escalator in the course of his employment with Employer. This resulted
in an injury described as “[s]prain or [t]ear[,] [i]nternal derangement, a trauma or
wrenching of a joint, producing pain and disability depending upon degree of injury
to ligaments.” Reproduced Record (R.R.) at 1a. On May 17, 2017, Employer issued
a medical-only Notice of Compensation Payable (NCP) accepting responsibility for
reasonable and necessary medical care for Claimant’s injury.
             On November 15, 2019, Claimant filed his Claim Petition, and on
December 2, 2019, Employer filed an Answer denying the material averments raised
in the Claim Petition. The matter was assigned to the WCJ, who accepted evidence
from the parties and conducted four hearings, from January 6, 2020, to October 26,
2020. On January 12, 2021, the WCJ circulated his decision, in which he denied the
Claim Petition but determined that Employer would remain liable for reasonable and
necessary medical treatment causally related to the work injury.
                        II.     The WCJ’s Decision and Order
             At the beginning of his Decision, the WCJ noted that Claimant’s
counsel asked that the matter be adjudicated to recognize Claimant’s potential
disability from his work injury but that there was no period of actual disability
currently at issue. WCJ’s Dec. and Order, 1/12/2021, Finding of Fact (FOF) 2; R.R.
at 67a. The WCJ then proceeded to enumerate the following factual findings.
             Claimant testified before the WCJ, via telephone, on July 8, 2020. FOF
4; R.R. at 67a. Claimant testified that his injury has never caused him to miss work.



                                           2
FOF 4a; R.R. at 67a. Claimant has not received medical treatment for the injury
since April 2019, and he does not take medication for the injury. FOF 4c; R.R. at
67a-68a.     Claimant feels his condition has improved but that he is not fully
recovered. FOF 4c; R.R. at 68a. Claimant reaffirmed that he has never experienced
wage loss or lost time from work due to his injury. FOF 4d; R.R. at 68a. Claimant
presented a note from Shawn P. Echard, DPM, “that Claimant was treated in his
office for left [A]chilles tendinitis on February 5, 2019.” FOF 5; R.R. at 68a.
Claimant presented the note of Macalus V. Hogan, M.D., “that Claimant’s left
heel/Achilles injury . . . was work related, and that Claimant was first examined in
April 2017.” FOF 6; R.R. at 68a. The WCJ found that Employer “offered printouts
of the medical payments made by its insurer [] and co-pays reimbursed to Claimant
[].” FOF 7; R.R. at 68a.
              The WCJ found Claimant credible in regard to the occurrence of the
work injury and the treatment he received. However, the WCJ found nothing in
Claimant’s testimony that “would support a finding that [his] work injury resulted
in disability.” 1 FOF 8; R.R. at 69a. The WCJ further found:

              Claimant has failed to prove that his accepted December 29,
       2016 work injury resulted in any period of disability. This is an
       accepted work injury. Employer continues to be liable for all
       reasonable and necessary medical treatment related to Claimant’s work
       injury. Claimant, however, filed the instant Claim Petition, asking that
       the status of the claim be converted from “medical-only” to a
       recognized disability which is suspended as of the date of injury.

            Claimant’s requested relief presents an evidentiary problem,
       however. There is no presumption of disability. In order to suspend

       1
       Disability is synonymous with loss of earning power attributable to a work-related injury.
Weissman v. Workers’ Comp. Appeal Bd. (Podiatry Care Ctr., P.C.), 878 A.2d 953 (Pa. Cmwlth.
2005).


                                               3
      wage loss benefits, there must be some entitlement to wage loss
      benefits. Here, there is none, by Claimant’s own admission. He
      credibly acknowledged that he has not missed any time from work due
      to the . . . injury. No suspension can be granted because there is no
      wage loss benefit to suspend . . . .

              Claimant offered no medical evidence of disability related to the
      . . . work injury. Dr. Echard’s two-sentence note indicates that Claimant
      was “seen and treated” in his office. Dr. Hogan offered three sentences,
      indicating that Claimant’s injury was work related, but gave no opinion
      regarding disability. Neither of these physicians’ opinions contained
      any objective findings, results of diagnostic studies, or other support for
      their brief conclusory statements. I reject both medical documents as
      lacking sufficient support to change the description of Claimant’s
      accepted work injury.

FOF 8; R.R. at 68a-69a.
             The WCJ concluded that Claimant failed to present credible medical
evidence that his work injury resulted in any disability “or that the description of his
work injury should be expanded.” WCJ’s Dec. and Order, 1/12/2021, Conclusion
of Law 2; R.R. at 69a. Accordingly, the WCJ denied the Claim Petition, noting that
Employer remained liable for reasonable and necessary medical treatment that is
causally related to Claimant’s accepted injury. Claimant subsequently appealed to
the Board.
                            III.   The Board’s Opinion
             In its Opinion, the Board stated:

      Claimant bore the burden of proving all of the elements necessary to
      support an award, including the existence of a work-related injury and
      resulting disability. As to disability, Claimant was unable to meet his
      burden because he failed to present credible evidence that his . . . work
      injury resulted in any period of disability. This is supported by
      Claimant’s own testimony that he has not missed work or lost any
      wages as a result of his work injury. As such, the credible testimony of
      Claimant constitutes substantial evidence, sufficient in nature, to
      support the WCJ’s Decision denying Claimant’s Claim Petition.


                                           4
Bd. Op., 8/31/2021 at 5 (internal citations omitted); R.R. at 82a.
             The Board further opined that the WCJ did not err by declining to
amend the description of the work injury where the WCJ rejected Claimant’s
evidence that allegedly established an additional injury of left Achilles tendinitis.
The Board determined that where, as here, there is no preexisting award of
compensation, there was nothing for the WCJ to suspend, and thus, the WCJ did not
err by denying Claimant’s request to do so.
                                 IV.    Discussion
             At the outset, we note that our review is limited to determining whether
the WCJ’s findings of fact are supported by substantial evidence, whether an error
of law was committed, or whether constitutional rights were violated. Phoenixville
Hosp. v. Workers’ Comp. Appeal Bd. (Shoap), 81 A.3d 830 (Pa. 2013). In a claim
petition, the claimant bears the burden of proving all of the elements necessary to
support an award, including the existence of a work injury resulting in disability.
Inglis House v. Workmen’s Comp. Appeal Bd. (Reedy), 634 A.2d 592 (Pa. 1993).
The burden rests with the claimant to establish the existence of additional
compensable injuries giving rise to corrective amendments to the description of the
injury. Cinram Mfg. v. Workers’ Comp. Appeal Bd. (Hill), 975 A.2d 577 (Pa. 2009).
Where the causal relationship between the work incident and the disability is not
obvious, unequivocal medical evidence is necessary to establish it. Jeannette Dist.
Mem’l Hosp. v. Workmen’s Comp. Appeal Bd. (Mesich), 668 A.2d 249 (Pa. Cmwlth.
1995).
             The WCJ is free to accept or reject, in whole or in part, the testimony
of any witness, including medical witnesses. Greenwich Collieries v. Workmen’s
Comp. Appeal Bd. (Buck), 664 A.2d 703 (Pa. Cmwlth. 1995). Determinations of




                                          5
credibility and weight to be accorded evidence are the prerogative of the WCJ. Vols
v. Workmen’s Comp. Appeal Bd. (Alperin, Inc.), 637 A.2d 711 (Pa. Cmwlth. 1994).
               Here, Claimant failed to meet his burden because he was unable to
establish any period of disability, either through his own testimony or through
unequivocal medical evidence. Accordingly, the Board did not err by affirming the
WCJ’s denial of the Claim Petition. Further, the WCJ correctly determined that,
without a preexisting award of compensation, Claimant had no disability benefits to
suspend. Claimant counters that this Court addressed this latter issue differently in
Shaffer v. Workmen’s Compensation Appeal Board (Hollenback Township), 621
A.2d 1125, 1129 (Pa. Cmwlth. 1993), a case in which medical disability existed “but
did not manifest itself in a loss of earning power.” Claimant’s Br. at 13.
               Claimant notes that, in Shaffer, we determined it was proper to suspend
a claimant’s benefits where the claimant was unable to perform his time of injury
job or any other gainful employment. Claimant explains that the Shaffer Court relied
on our earlier decision in United States Steel Corporation v. Workmen’s
Compensation Appeal Board, 437 A.2d 92 (Pa. Cmwlth. 1981), in which we stated:

              The purpose of workmen’s compensation is to provide benefits
      to employees who suffer work-related injuries resulting in a loss of
      earnings. If an employee does not incur an immediate wage loss for an
      observable physical disability, the protections granted by the
      [Pennsylvania Workers’ Compensation Act] [(]Act[)][2] can only be
      achieved by issuing a suspension order, which allows the employee up
      to 500 weeks in which to monitor the course of his disability.

Claimant’s Br. at 13-14 (citing Shaffer, 621 A.2d at 1129, citing U.S. Steel Corp.,
437 A.2d at 94). In addition, Claimant contends that “there are no requirements that

      2
          Act of June 2, 1915, P.L. 736, as amended, 77 P.S. §§1-1041.4, 2501-2710.



                                               6
a loss of earning power must manifest within three years . . . where medical benefits
have been paid, or like the instant matter, where a [m]edical-[o]nly [NCP] has been
issued.” Claimant’s Br. at 14.
               However, in Corden v. Workmen’s Compensation Appeal Board
(Latrobe Steel Co.), 595 A.2d 674 (Pa. Cmwlth. 1991), this Court held that Section
413a of the Act, 77 P.S. §772, governing the suspension of compensation, required
a preexisting agreement or award of benefits because, without this, there is nothing
to suspend. As the Board noted in its Opinion, the Corden Court “explained that
although it upheld the granting of a suspension order in U[nited] S[tates] Steel
Corp., i.e., it did so only because it determined that the Judge had made an ‘award’
to the claimant by specifically finding that the claimant sustained an indeterminate
degree of partial disability as a result of an injury to his leg.” Bd. Op, 8/31/2021, at
7; R.R. at 84a (quoting Corden, 595 A.2d at 676). Thus, there was an award to
suspend. In the present matter, there is not.
               Claimant next argues that the Board erred by affirming the WCJ where
the WCJ erred by rejecting Claimant’s unrebutted medical evidence which would
have allowed the description of Claimant’s work injury to be expanded. Claimant
asserts that the WCJ erred “in not admitting this evidence into the record when no
wage loss was at issue, and further erred in apparently relying on it despite his earlier
ruling that [it] was not admitted.” Claimant’s Br. at 15-16. We disagree. As noted
by the Board, “the WCJ sustained [Employer’s] hearsay objections to the medical
reports presented by Claimant, and properly objected to hearsay is not admissible as
evidence. As such, we reject Claimant’s contention of error.”3 Bd. Op., 8/31/2021,

      3
          As noted by the Board:

(Footnote continued on next page…)

                                           7
at 7; R.R. at 84a. To the extent the WCJ referenced Dr. Echard’s and Dr. Hogan’s
respective notes, it was merely to underscore their insufficiency as evidence to
support a change in the description of Claimant’s work injury.
                                      V.     Conclusion
               For the reasons set forth herein, and in accordance with our standard of
review, we determine that the Board properly affirmed the WCJ. Thus, we affirm
the Order of the Board.




                                                    ______________________________
                                                    STACY WALLACE, Judge




               Where a claim for compensation involves a disability of fifty-two (52)
       weeks or less, medical reports are admissible without the need for sworn testimony.
       Ruth Fam. Med. Ctr. v. [Workers’ Comp. Appeal Bd.] (Steinhouse), 718 A.2d 397
       (Pa. Cmwlth. 1998). At the hearing where Claimant’s [c]ounsel presented these
       medical reports for admission, the WCJ sustained [Employer’s] hearsay objections
       as there was potential for a period of disability greater than 52 weeks and
       Claimant’s [c]ounsel did not stipulate otherwise. Therefore, the WCJ did not admit
       these exhibits.

Bd. Op, 8/31/2021, at 4 n.4; R.R. at 81a.




                                               8
               IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Donald Shirey,                            :
                           Petitioner     :
                                          :
          v.                              :   No. 1038 C.D. 2021
                                          :
The Bon Ton Stores, Inc.                  :
(Workers’ Compensation                    :
Appeal Board),                            :
                           Respondent     :




                                        ORDER


               AND NOW, this 12th day of April 2022, the August 31, 2021 Order of
the Workers’ Compensation Appeal Board is AFFIRMED.




                                          ______________________________
                                          STACY WALLACE, Judge